Exhibit 10.18(3)

 

AMENDMENT NO. 2
TO AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

 

Amendment No. 2, dated as of February 22, 2005 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

 

RECITALS

 

The Buyer and the Sellers are parties to that certain Amended and Restated
Master Repurchase Agreement, dated as of April 5, 2004, as amended by Amendment
No. 1, dated as of July 8, 2004 (the “Existing Repurchase Agreement”; as amended
by this Amendment, the “Repurchase Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement.

 

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

SECTION 1.   Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by deleting the definition of “Termination Date” in its entirety
and replacing it with the following language:


 

“Termination Date” means the earlier of (a) March 31, 2005 and (b) the date of
the occurrence of an Event of Default.

 

SECTION 2.   Conditions Precedent.  This Amendment shall become effective on
February 22, 2005 (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

 


2.1                                 DELIVERED DOCUMENTS. ON THE AMENDMENT
EFFECTIVE DATE, THE BUYER SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF
WHICH SHALL BE SATISFACTORY TO THE BUYER IN FORM AND SUBSTANCE:


 


(A)                                  THIS AMENDMENT, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF THE BUYER AND SELLERS;


 


(B)                                 SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL
TO THE BUYER MAY REASONABLY REQUEST.


 

SECTION 3.   Representations and Warranties.  Each of the Sellers hereby
represents and warrants to the Buyer that they are in compliance with all the
terms and

 


1

--------------------------------------------------------------------------------


 

provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of  Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Repurchase Agreement.

 

SECTION 4.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 5.   Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 6.   GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:

 

CREDIT SUISSE FIRST BOSTON

 

 

MORTGAGE CAPITAL LLC,

 

 

as Buyer

 

 

 

 

 

 

 

 

By:

  /s/ Bruce S. Kaiserman

 

 

 

 

Name: Bruce S. Kaiserman

 

 

 

Title: Vice President

 

 

 

 

 

 

Seller:

 

FIELDSTONE MORTGAGE COMPANY,

 

 

as Seller

 

 

 

 

 

 

 

 

By:

  /s/ Mark C. Krebs

 

 

 

 

Name: Mark C. Krebs

 

 

 

Title: Sr. Vice President & Treasurer

 

 

 

 

 

 

Seller:

 

FIELDSTONE INVESTMENT
CORPORATION,

 

 

as Seller

 

 

 

 

 

 

 

 

By:

  /s/ Robert G. Partlow

 

 

 

 

Name: Robert G. Partlow

 

 

 

Title: Sr. Vice President & CFO

 

--------------------------------------------------------------------------------

 